Per Curiam,
The only assignment of error is to the refusal of the court to grant a new trial on the ground that the verdict was excessive. The authority conferred by the Act of May 20, 1891, P. L. 101, was first exercised by this court in 1897, six years after the passage of the act, in Smith v. Times Publishing Co., 178 Pa. 481, in which it was said by the present chief justice: “It is a new power, a wide departure from the policy of centuries in regard to appellate courts, and so clearly exceptional in character that no case has been presented until now, in which we have felt called upon to exercise it.” The power has not since been exercised, and it will not be except in cases where the injustice in allowing an excessive verdict to stand is so manifest as to show clear abuse of discretion by the trial judge: Schenkel v. Pittsburg, etc., Traction Co., 194 Pa. 182; Stevenson v. Ebervale Coal Co., 203 Pa. 316. This is very far from being such a case. The estimates of the witnesses as to the market value of the plaintiff’s land and as to the elements of damage and benefit resulting from the opening of a street through it were widely divergent, as is usual in cases of this class. But there was testimony which, if believed by the jury, warranted their verdict.
The judgment is affirmed.